DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Response to Amendment / Status of Claims
	The amendment filed on 03/16/2021 has been entered. Claim(s) 1-19 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 (Previously Presented), the following limitation “wherein A POINT of the leadscrew is capped” is indefinite because the term “a point” is unclear. Since claim 3 depends on claim 2, there is already “a point” it is unclear if this term refers to the same point or to a second point. For purposes of examination the Office will interpret the limitation to read as “wherein a second point of the leadscrew is capped”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al (U.S. Patent No. 2,598,489), hereinafter referred to as Bayer.
	Regarding claim 1 (Currently Amended), Bayer discloses a lifting apparatus including: 
	a ground contacting base (Bayer, figure 1, item 30); 
	a height adjustment bracket located above the ground contacting base (Bayer, figure 4 showing the bracket from a top down view which includes platform, item 33, and retainer, item 34), the height adjustment bracket including a door lifting platform (Bayer, figure 1, item 33) and a hole (Bayer, see annotated figure 4, item A) through which a leadscrew passes (Bayer, figure 2, item 37 and see annotated figure 4, showing item 37 passes through item A); 
	a leadscrew assembly including the leadscrew (Bayer, figure 2, items 37, 38, 39, 40 and cap holding item 39 form the leadscrew assembly), the leadscrew assembly interconnecting the ground contacting base and the height adjustment bracket (Bayer, figure 2, showing item 37 connects item 34 and item 30); and 
	at least two guides extending parallel with the leadscrew from the ground contacting base (Bayer, figures 1 and 2, items 31 and 32) through respective one or more openings formed through the height adjustment bracket (Bayer, figures 2 and 4, showing items 31 and 32 are received through the height adjustment bracket, item 33), each guide having a lower fixed end and an upper free end (Bayer, figures 1 and 2, showing items 31 and 32 being fixed at item 30 and have a free end at the top).
	The recitations stated below are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “door hanging apparatus" is considered to be an intended use limitation. In the instant case, Bayer, figure 1, item 33 is capable of holding a door.
The recitation “for supporting an underside of a door" is considered to be an intended use limitation. In the instant case, Bayer, figure 1, item 33 is capable of holding a door.
The recitation “arranged to vary spacing between the ground contacting base and the height adjustment bracket in response to rotation of the leadscrew of the leadscrew 
The recitation “whereby rotation of the leadscrew varies spacing of the height adjustment bracket from the ground contacting base, without pivoting of said height adjustment bracket relative to the ground contacting base" is considered to be an intended use limitation. In the instant case, Bayer, figures 5 and 6 show that item 33 is not rotated relative to item 30, but only moves in a vertical direction relative to the leadscrew.
The recitation “for acquiring a desired level of the door for attachment to a door frame" is considered to be an intended use limitation. In the instant case, Bayer, figure 1, the lifting device is capable of adjusting the door level for attachment to a door frame.

    PNG
    media_image1.png
    472
    626
    media_image1.png
    Greyscale

	Regarding claim 2 (Previously Presented), Bayer further discloses the apparatus according to claim 1, wherein the leadscrew assembly includes a thrust collar fast with the base which receives a point of the leadscrew (Bayer, see annotated figure 3, item B, where item B covers the leadscrew and thereby the point of the leadscrew), wherein the thrust collar is fast with the ground contacting base (Bayer, see annotated figure 3, item B is connected to item 30), and wherein the leadscrew is free to rotate within the thrust collar (Bayer, figure 2, showing item 37 is not hindered by the collar).

    PNG
    media_image2.png
    980
    670
    media_image2.png
    Greyscale

	Regarding claim 3 (Previously Presented), Bayer further discloses the apparatus according to claim 2, wherein a second point of the leadscrew is capped (Bayer, see annotated figure 2, item C caps item 37).

    PNG
    media_image3.png
    970
    540
    media_image3.png
    Greyscale

	Regarding claim 4 (Previously Presented), Bayer further discloses the apparatus according to claim 1, wherein the door lifting platform for supporting the underside of a door is located below a point of coupling of the leadscrew assembly to the height adjustment bracket (Bayer, figure 1, item 33 is below item 34 and the connection to item 37), whereby the leadscrew assembly is operable to bring the door lifting platform down to the ground contacting base (Bayer, figure 1, showing that because the rail, item 31 is in contact with item 30, item 33 must also be able to contact item 30 at the lowest point of travel).
	Regarding claim 5 (Previously Presented), Bayer further discloses the apparatus according to claim 1, wherein the height adjustment bracket includes a door abutment face (Bayer, figure 1, item 34 is at an angle to item 33).
	Regarding claim 7 (Previously Presented), Bayer further discloses the apparatus according to claim 1, wherein the ground contacting base is rectangular (Bayer, figure 1, item 30 has a rectangular shaped outline).
	Regarding claim 8 (Previously Presented), Bayer further discloses the apparatus according to claim 1, wherein the at least two guides comprise first and second guideposts with the leadscrew assembly disposed between the first and second guideposts (Bayer, figure 2, items 31 and 32 with item 37 being between them).
	Regarding claim 9 (Previously Presented), Bayer further discloses the apparatus according to claim 8, wherein the first and second guideposts extend through first and second guide collars that are fast with the height adjustment bracket and coaxial with the first and second guideposts (Bayer, figure 2, items 31 and 32 are within and extend through collars in item 33, and are coaxial with items 31 and 32).
	Regarding claim 10 (Previously Presented), Bayer further discloses the apparatus according to claim 1, including an operator handle for operation of the leadscrew assembly (Bayer, figure 2, item 40).
	Regarding claim 11 (Previously Presented), Bayer further discloses the apparatus according to claim 10, wherein the operator handle is fast with an extension shaft that couples to the leadscrew assembly (Bayer, figure 2, showing item 40 is fast with item a shaft that connect to item 39).
Regarding claim 12 (Previously Presented), Bayer further discloses the apparatus according to claim 10, wherein the operator handle comprises a disk fast with the leadscrew (Bayer, figure 2, item 39).
	Regarding claim 13 (Previously Presented), Bayer further discloses the apparatus according to claim 1, wherein an upper end of the leadscrew terminates in a coupling assembly (Bayer, figure 2, item 37 terminate with item 38, 39, and annotated figure 3, shaft item D and collar, item E).
	Regarding claim 14 (Previously Presented), Bayer further discloses the apparatus according to claim 13, wherein the coupling assembly is attached to an extension shaft assembly including a cushioning member (Bayer, see annotated figure 3, item D is an extension shaft and item E is a collar that is capable of cushioning).
	Regarding claim 16 (Previously Presented), Bayer further discloses the apparatus according to claim 14, wherein the extension shaft is coupled at an angle to the leadscrew (Bayer, item D is at an angle to item 37) by deforming the cushioning member (Bayer, item E is deformed to be made into a collar).
	Regarding claim 19 (Previously Presented), Bayer further discloses the apparatus according to claim 1, including one or more clamp support members extending from the ground contacting base towards the height adjustment bracket (Bayer, see annotated figure 1, item F extends upwards from item 30 towards item 33).

    PNG
    media_image4.png
    1010
    638
    media_image4.png
    Greyscale


	The recitation “for supporting a member to be clamped between the door lifting platform and the ground contacting base" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Bayer, see annotated figure 1, item F is capable of supporting a member clamped between items 30 and 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (U.S. Patent No. 2,598,489) in view of Latimer et al (U.S. Patent No. 8,556,280), hereinafter referred to as Bayer and Latimer, respectively.
	Regarding claim 6 (Previously Presented), Bayer further discloses the leadscrew is in a hole within the height adjustment bracket (Bayer, see annotate figure 4, item A) and the height adjustment bracket is moved in a vertical direction relative to the ground contacting base (Bayer, column 1, lines 3-6 and column 2, lines 26-30, showing that when item 40 is rotated the space between item 30 and item 33 is varied in a vertical direction relative to the leadscrew).
	Bayer does not explicitly disclose a nut fast with the bracket to move the height adjustment bracket.
	Latimer teaches a lifting device (Latimer, figure 1, item 10) having a leadscrew (Latimer, figure 4, item 27) and a portion lifting (Latimer, figure 4, item 40), where the lifting portion has a nut which is fast with the lifting portion (Latimer, figure 4, item 43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayer with the teachings of Latimer to incorporate a nut within the hole that is fast to the height adjustment bracket because the nut allows the leadscrew .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (U.S. Patent No. 2,598,489) in view of Razzaghi (U.S. Patent Application Publication No. 2007/0251018), hereinafter referred to as Bayer and Razzaghi, respectively.
	Regarding claim 15 (Previously Presented), Bayer discloses the elements of the claimed invention as stated above in claim 14, but does not explicitly disclose wherein the extension shaft assembly includes a socket for driving by a power drill.
	Razzaghi teaches a lifting apparatus (Razzaghi, figure 1, item 10) having a leadscrew (Razzaghi, figure 1, item S), where the leadscrew is secured to a coupler (Razzaghi, figure 1, item 50), where the coupling assembly is attached to an extension shaft assembly (Razzaghi, figure 1, items 30, 32, 34, 36, and 38), where the extension shaft assembly includes a socket (Razzaghi, figure 1, item 34 is a socket) and the coupler is attached to a handle (Razzaghi, figure 1, item CS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayer with the teachings of Razzaghi to incorporate the coupler next to the manual handle because incorporating the coupler which is attached to a drill allows the leadscrew to be operated by a plurality of adaptors instead of one single method (Razzaghi, page 1, paragraph [0010], summarized).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (U.S. Patent No. 2,598,489) alone, hereinafter referred to as Bayer.
	Regarding claim 17 (Previously Presented), Bayer further discloses the apparatus according to claim 11, wherein the distance from the ground contacting base to the operator (Bayer, figure 6 showing the lift next to a truck, implying the height of the user is greater than 40cm), but Bayer does not explicitly disclose the operator handle is at least 40cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayer such that to incorporate the user height of the operator handle to be at least 40 cm because the user must be able to operate the lifting apparatus comfortably.
	The recitation “so that a worker is able to rotate the handle whilst standing" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Bayer, figure 1, item 40 is usable with a user while standing.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (U.S. Patent No. 2,598,489) in view of Kim (U.S. Patent No. 6,530,740), hereinafter referred to as Bayer and Kim, respectively.
	Regarding claim 18 (Previously Presented), Bayer discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the height adjustmest bracket includes a top plate and a guard rail extending downardly from a rear edge of the top plate
	Kim teaches a lifting device (Kim, figure 1, item 10) with a ground contacting base (Kim, figure 1, item 12); a height adjustment bracket (Kim, figure 1, item 20); and a leadscrew that varies the distance between the ground contacting base and the height adjustment bracket (Kim, figure 1, item 37); wherein the height adjustment bracket has a body (Kim, see annotated figure 1, item X) a platform (Kim, figure 1, item 21), and a first cover over the top of the body (Kim, see annotated figure 1, item Y) and a guard rail extending downwardly from a rear edge of the top plate forming a protective cover (Kim, see annotated figure 6 which is a backside view of the lifting device, item Z).

    PNG
    media_image5.png
    754
    493
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    834
    557
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723